IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,407


EX PARTE MILTON HEATH HILL, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 20520 IN THE 336TH JUDICIAL 
DISTRICT COURT FANNIN COUNTY 


 Per curiam.

 

O P I N I O N


	This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of possession of a controlled substance, methamphetamine,
with intent to deliver.  His sentence was assessed at confinement for fifteen years.  There was
no direct appeal.
 In this application, Applicant contends that he requested but was denied his right to
a meaningful appeal.  The record provided to this Court substantiates that Applicant was
entitled to an appeal but that he was deprived of this right.  Thus, Applicant is granted the
opportunity to file an out-of-time appeal from his conviction and sentence in cause number
20520 in the 336th Judicial District Court of Fannin County, Texas.  
	Applicant is ordered to be returned to that point in time at which he may give written
notice of appeal so that he may then, with the aid of counsel, obtain an appeal.  For purposes
of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if the
sentence had been imposed on the date that the mandate of this Court issues.  We hold that
should Applicant desire to prosecute an appeal, he must take affirmative steps to see that a
written notice of appeal is filed with the trial court within thirty days after the mandate of this
Court has issued. Applicant's remaining grounds for habeas corpus relief, if any, are
dismissed.
 

DELIVERED: May 17, 2006
DO NOT PUBLISH